Citation Nr: 0400346	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-15 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied the veteran's claim of entitlement 
to service connection for irritable bowel syndrome.  A video-
conference hearing before the undersigned Acting Veterans Law 
Judge was held in May 2003.

The Board notes that the veteran, in her hearing testimony 
dated May 2003, indicated that she was withdrawing her claim 
of service connection for a bronchial condition.  As such, 
this issue is no longer before the Board.

The Board also notes that the veteran's representative, 
during hearing testimony dated May 2003, indicated that the 
veteran wished to reopen a previously denied claim of 
entitlement to service connection for PTSD (which appears to 
have been denied as not "well-grounded" in October 1999 and 
June 2000).  This is referred to the RO for appropriate 
action.  

Further, the veteran's representative indicated that the 
veteran wished to again pursue several other claims that were 
denied in a rating decision dated November 1998.  As such, 
the RO should contact the veteran and her representative to 
determine which claims the veteran wishes to pursue, and take 
all necessary action in that regard.


REMAND

The veteran and her representative contend that service 
connection is warranted for irritable bowel syndrome.  
Specifically, the veteran has reported that she first 
experienced symptoms of irritable bowel syndrome when she was 
stationed overseas during the Gulf War, and has continued to 
have such symptoms through to the present time.  Service 
medical records show that the veteran was treated for mild 
gastritis in February 1989.  There are no other records 
showing complaints, findings, or a diagnosis any 
gastrointestinal problem on active duty.  Discharge 
examination in November 1991 showed no evidence or diagnosis 
of a bowel problem.  Private medical records dated June 1996 
show that a private osteopath at that time proposed to rule 
out irritable bowel syndrome.  However, that private 
osteopath also indicated, in a letter dated May 2003, that 
the veteran had been treated by her for irritable bowel 
syndrome since May 1993.  VA examination dated September 1997 
diagnosed the veteran with irritable bowel syndrome.  The 
veteran at that time complained of abdominal distress and 
diarrhea over the past three years, and indicated that many 
years ago she suffered from chronic constipation, and now 
over the last three years had stools six to ten times daily, 
but none at night, with left lower quadrant cramping pain 
relieved by the bowel movement. 

The veteran, in her hearing testimony dated May 2003, 
indicated that she had recently received treatment for her 
irritable bowel syndrome.  Specifically, she indicated she 
has been seen by private physicians, to include those at 
Burke's Gastroenterology.  As these private medical records 
may contain evidence crucial to the outcome of the veteran's 
case, these records, and any other relevant outstanding 
medical records, should be obtained and associated with the 
veteran's claims folder before a decision is rendered.

Further, in light of the fact that the veteran has now 
presented evidence indicating that she was treated for 
irritable bowel syndrome shortly after her discharge, the 
Board is of the opinion that the veteran should now be 
provided a VA examination, to determine the etiology and 
severity of her irritable bowel syndrome.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duties to notify and assist a claimant in developing the 
facts necessary to substantiate the claim.  See 38 U.S.C.A. 
§§ 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-
(d)) (2003).  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106 (West 2002).  A claim may be 
decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  Upon 
remand, the RO should ensure that the veteran has received 
all required notice under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, this issue is hereby REMANDED for the following 
development:

1.	The RO should contact the veteran and request 
that she provide the names and addresses of 
all health care providers who have treated 
her irritable bowel disorder, to include the 
address of Burke Gastroenterology.  After 
obtaining the relevant releases, the RO 
should then obtain any available treatment 
records not already of record. 

2.	The veteran should then be afforded a VA 
examination to determine the nature and 
etiology of her irritable bowl syndrome.  It 
is imperative that the examiner who is 
designated to examine the veteran reviews the 
evidence in the claims folder.  All necessary 
tests and studies should be accomplished, and 
all clinical findings should be set forth in 
detail.  The examiner should indicate whether 
the veteran's irritable bowel disability is 
related to the her military service or to any 
incident therein, and whether it is due to an 
undiagnosed illness.  The examiner should 
indicate, if possible, the date of onset of 
the veteran's irritable bowel syndrome.  The 
examiner must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific evidence in 
the record.  

3.	To help avoid future remand, the RO must 
ensure that all requested development has 
been completed, to the extent possible, in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

4.	The RO must also review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures are 
fully complied with and satisfied.  

5.	After completion of the above requested 
development, and any other development 
deemed warranted by the record, the RO 
should adjudicate the claim on appeal.  
Thereafter, if the benefit sought is not 
granted, a supplemental statement of the 
case should be issued, with an appropriate 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




